Citation Nr: 0124735	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  99-13 844A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to an effective date earlier than November 1, 
1996, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran had active service from February 1967 to November 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision which assigned an 
effective date of February 22, 1999, for an increased 100 
percent rating for PTSD which had been granted by the Board 
on appeal in an April 1999 decision.  In October 1999, the RO 
granted an earlier effective date of November 1, 1996 for the 
100 percent rating for PTSD.  The appeal continues for an 
even earlier effective date for the 100 percent rating for 
PTSD.


FINDINGS OF FACT

1.  A September 1991 RO decision granted service connection 
for PTSD and assigned a 10 percent evaluation, effective from 
April 9, 1991.  The veteran did not appeal the rating 
assigned by this decision.

2.  On January 11, 1995, the veteran filed a claim for an 
increased rating for PTSD, and in October 1995 the RO denied 
this claim and notified the veteran.  The veteran did not 
timely appeal this decision by filing a notice of 
disagreement within a year after notification of the adverse 
determination.

3.  An August 31, 1996 VA hospital summary, received by the 
RO on September 20, 1996, constitutued a new claim for an 
increased rating for PTSD.  The RO denied this claim in 
October 1996, and the veteran timely appealed that decision.

4.  In subsequent action, the RO assigned an increased rating 
of 30 percent for PTSD effective from January 11, 1995; the 
Board granted a 100 percent rating for PTSD (but did not 
assign an effective date for such rating); and the RO made 
the 100 percent rating for PTSD effective from November 1, 
1996.

5.  The veteran met the 100 percent rating criteria for PTSD 
as of the August 31, 1996 claim for increased rating.  It is 
not factually ascertainable that the PTSD had increased from 
its prior level on any date within the year preceding the 
August 31, 1996 claim.


CONCLUSIONS OF LAW

1.  The unappealed September 1991 and October 1995 RO 
decisions, which denied increased ratings for PTSD, are 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001).

2.  The correct effective date for an increased 100 percent 
rating for PTSD is August 31, 1996, being the date of the 
claim for increased rating and the date entitlement arose.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran had active service in the Army from February 1967 
to November 1969, including service in Vietnam.  His service 
medical records do not reflect a psychiatric disorder.

Post-service medical records do not show a psychiatric 
disorder until many years after service.

The file shows that since the 1970s the veteran has had a 
severe non-service-connected lung condition, and he has not 
worked since then.

PTSD was diagnosed on a VA medical center (VAMC) discharge 
summary and other records in 1990.

On April 9, 1991, the veteran filed a claim for service 
connection for PTSD.

On a June 1991 VA PTSD examination, it was noted that since 
the 1970s the veteran had not worked and was considered 
totally disabled due to lung disease.  The examiner diagnosed 
polysubstance dependence and noted that in addition there 
appeared to be features of PTSD, delayed onset.  The examiner 
also noted that, if there was PTSD, it was of mild severity.

On a June 1991 VA PTSD examination conducted by a different 
examiner, it was also noted that since the 1970s the veteran 
had not worked and was considered totally disabled due to 
lung disease.  The psychiatric diagnosis on this examination 
was PTSD, delayed onset, moderate severity.

Upon review in September 1991 of the two VA examination 
reports dated in June 1991, the Chief of Psychiatry Service 
at the VAMC stated that the diagnoses were essentially the 
same in somewhat different language.  It was noted that the 
diagnosis of PTSD, delayed onset, moderate severity, was more 
precise.

A September 1991 RO decision granted service connection and a 
10 percent rating for PTSD, effective April 9, 1991.  The 
veteran did not appeal the initial rating assigned for the 
condition.

On January 11, 1995, the veteran filed a claim for an 
increased rating for PTSD.

VA treatment records, dated from 1990 to 1995, show that the 
veteran was seen in the psychiatry clinic for PTSD which was 
under fairly good control with medications.  His mood and 
affect were stable.  During this period the veteran received 
extensive treatment for non-service-connected conditions 
including lung disease.  It was noted he had end-stage lung 
disease, was being evaluated for a lung transplant, and was 
also in need of hip replacement surgery.

An October 1995 RO rating decision denied an increase in the 
10 percent rating for PTSD.  The veteran was notified of this 
decision that same month, and he did not file a notice of 
disagreement within a year thereafter.

On September 20, 1996, the RO received a VAMC admission 
summary which noted that the veteran was admitted on August 
31, 1996 and discharged the same day against medical advice.  
He was status post total left hip replacement and demanded 
pain relieving medication.  When the medication was not 
given, he left the VAMC against medical advise.  The 
diagnoses were major depression and history of PTSD.

An October 1996 RO rating decision denied an increase in the 
10 percent rating for PTSD.

In November 1996, the veteran again claimed an increased 
rating for PTSD.

A progress note from a VA mental health clinic, dated 
November 1, 1996, was prepared by Dr. Martha Tucker Ban.  She 
noted that the veteran reported that his claim for an 
increased rating for PTSD had been denied and that the rating 
decision stated that he had left the VAMC in August 1996 
against medical advice because he had been refused pain 
medication, but the veteran stated that he had left because 
he was not being given oxygen required due to his 
non-service-connected lung condition.  It was noted that the 
veteran was still waiting for a lung transplant, and that he 
had hip replacement surgeries in 1995.  The veteran reported 
that his PTSD was rated 10 percent disabling, and the 
examiner noted that the PTSD seemed more disabling than 10 
percent.  The examiner also noted that the veteran reported 
persistently reexperienced traumatic recall from the time he 
served in Vietnam.  He reportedly had distressing nightmares 
relating to his experiences in Vietnam and experienced 
intense psychological and physiological distress on exposure 
to internal or external cues that bring him back to the past.  
He had a restricted range of affect and markedly diminished 
participation in social activities and feelings of 
estrangement from other human beings.  The impression was 
PTSD, chronic, delayed, with ongoing hyperarousal, severe 
anxiety and depression, as well as restricted physical 
options for coping.  The examiner noted that the veteran was 
completely and totally disabled on the basis of PTSD symptoms 
and that the veteran would be unemployable on the basis of a 
severe non-service-connected lung disability but that it was 
his PTSD symptoms that impaired his ability to form 
functional relationships even with his own family. 

On a December 1996 VA PTSD examination, the examiner 
diagnosed PTSD of increased severity, noting that the 
clinical picture was somewhat diminished because of severe 
weakness produced by the veteran's non-service-connected lung 
disease.  It was noted the veteran was in a wheelchair, was 
dependent on oxygen, and his current level of social, 
vocational, and industrial adjustment was that of a pulmonary 
invalid.  

In December 1996, the veteran filed a notice of disagreement 
with the October 1996 rating decision denying an increased 
rating for PTSD.  A statement of the case was issued in 
February 1997, and a substantive appeal was filed in April 
1997.

VA treatment records from the late 1990s show continued 
treatment for non-service-connected lung disease and other 
ailments, as well as occasional treatment for service-
connected PTSD.

An August-October 1997 VAMC summary notes the veteran was 
admitted to a PTSD treatment program.  This was supposed to 
be a day hospital program, but the veteran had to be admitted 
to a ward since he needed oxygen for his lung condition.  
Severe physical ailments were noted, including end-stage lung 
disease and bilateral hip replacements.  Psychiatric 
diagnoses included chronic delayed PTSD, as well as substance 
abuse in remission.  The veteran was not considered 
employable.

In a December 1997 rating decision, the RO granted an 
increased rating to 30 percent for PTSD, effective from 
January 11, 1995.  A temporary total hospitalization rating 
was also assigned based on the above admission for PTSD 
treatment.

In a September 1998 progress note, Dr. Martha Tucker Ban, of 
the VA mental health clinic, again related that the veteran 
had severe PTSD.  The doctor opined that the PTSD caused 
complete disability in the veteran's interpersonal 
relationships within his family and community, ongoing 
dysphoria, anxiety, hyperarousal, irritability, and anger 
outbursts.  The examiner stated that the PTSD symptoms would 
be completely disabling to the veteran in the areas of 
employment and interpersonal relationships even if he had no 
physical impairment.

In a February 1999 progress note, Dr. Martha Tucker Ban, of 
the VA mental health clinic, again said that the veteran had 
severe PTSD, and she stated that the veteran's chronic PTSD 
symptoms are responsible for his complete and total inability 
to establish and maintain effective work and social 
relationships.

In April 1999, the Board granted an increased 100 percent 
rating for PTSD.  In its decision, the Board mentioned that 
the appeal arose from the October 1995 rating decision.  The 
Board noted that the 100 percent rating was granted pursuant 
to the criteria for rating mental disorders in the VA 
Schedule for Rating Disabilities that were in effect prior to 
amendments made to that criteria in November 1996.  In this 
regard, the Board stated that the February 1999 VA medical 
report and other evidence of record made clear that, in the 
absences of any pulmonary disability, the veteran would be 
unable to obtain or retain employment solely by reason of his 
service-connected PTSD.

In implementing the Board's decision in a May 1999 rating 
decision, the RO assigned an effective date of February 22, 
1999, for an increased 100 percent rating for PTSD.  The 
veteran appealed the effective date assigned, asserting 
various dates were more appropriate, including January 11, 
1995 when he filed a claim for increased rating.  In an 
October 1999 rating decision, the RO granted an earlier 
effective date of November 1, 1996 (date of a VA treatment 
record) for the 100 percent rating for PTSD.


Analysis.

The veteran claims that an effective date earlier than 
November 1, 1996, should be granted for a 100 percent rating 
for PTSD.  The file shows the veteran has been properly 
informed of evidence needed to substantiate his claim, and 
the pertinent evidence has been developed.  The notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. § 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (to be codified as amended at 38 C.F.R. 
§ 3.159).

In his notice of disagreement, the veteran asserted that the 
100 percent rating for his PTSD should be effective from 
February 1, 1995, because VA medical records supported that 
date, and he stated that he had his claim in an appeal status 
ever since he reopened it in January 1995.  In his 
substantive appeal, the veteran argued that the effective 
date for the 100 percent rating should be January 11, 1995, 
the same date that RO assigned for the 30 percent rating in 
the December 1997 rating decision.  In a July 2001 statement, 
the veteran's representative asserted that an effective date 
of November 1, 1995, should have been granted for the 100 
percent rating for PTSD.

A September 1991 rating decision granted service connection 
for PTSD and assigned a 10 percent rating.  The veteran did 
not appeal the initial rating assigned for PTSD, and that 
decision is final.  38 U.S.C.A. § 7105.

On January 11, 1995, the veteran filed a claim for an 
increased rating for PTSD.  An October 1995 RO decision 
denied an increase in the 10 percent rating for PTSD.  The 
veteran was notified of this decision by letter dated in 
October 1995.  However, within the year after such notice he 
did not file a notice of disagreement, and thus the October 
1995 rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302.  It should be noted that 
the filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304.

On September 20, 1996, shortly before the expiration of the 
one-year appeal period following the October 1995 rating 
decision, the RO received a VA medical record, dated August 
31, 1996, which shows that the veteran had been admitted to a 
VAMC on that date and was discharged against medical advice 
on the same day.  Diagnoses included a history of PTSD.  In 
light of subsequent communications, the date of this August 
31, 1996 VA hospital summary is accepted as the date of a new 
claim for an increased rating for PTSD.  See 38 C.F.R. 
§§ 3.155, 3.157.

In the October 1996 rating decision, the RO considered the 
August 31, 1996, medical report and denied an increased 
rating for PTSD.

In December 1996, the RO received a notice of disagreement 
from the veteran with the October 1996 rating decision 
denying an increased rating for PTSD.  The veteran 
subsequently perfected his appeal of that rating decision to 
the Board.  

Although the Board mentioned in its April 1999 decision that 
the appeal of the increased rating claim arose from the 
October 1995 rating decision, on closer review it is shown 
that such appeal actually arose from the October 1996 rating 
decision.  The December 1996 notice of disagreement was not 
timely filed with the October 1995 rating decision, and that 
decision is final.  38 U.S.C.A. § 7105.

The veteran alleges that his claim for an increased rating 
was "in appeal status" since he filed the claim for an 
increased rating in January 1995.  However, as noted in the 
preceding paragraph, he did not appeal the October 1995 
denial of that claim in a timely manner.  

Generally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o).

Given the procedural history of this case, the effective date 
for the increased 100 percent rating for PTSD must be set in 
relation to the August 31, 1996 increased rating claim.  It 
is not factually ascertainable that PTSD increased to the 100 
percent level on any particular date within the year 
preceding the August 31, 1996 claim.  Thus the increased 100 
percent rating may be no earlier than the August 31, 1996 
claim.  The November 1, 1996 effective date for the 100 
percent rating for PTSD was based on the November 1, 1996 VA 
treatment record from Dr. Martha Tucker Ban, and the RO found 
that entitlement to the 100 percent rating was first shown on 
that date.  However, in the judgment of the Board, the 
evidence as a whole (including the contents of the November 
1, 1996 medical record which discusses the August 31, 1996 
hospital treatment) shows that there was no significant 
change in severity of the veteran's PTSD between the August 
31, 1996 increased rating claim and the November 1, 1996 
medical record.  If it is accepted (as the RO has done) that 
the veteran was totally disabled from PTSD on November 1, 
1996, it must also be accepted that he was totally disabled 
from PTSD on the date of the August 31, 1996 claim for 
increased rating.  The evidence from November 1, 1996 relates 
back to the date of the August 31, 1996 claim for increased 
rating, and 100 percent disability from PTSD is shown as of 
the August 31, 1996 claim.  Entitlement to a 100 percent 
rating for PTSD arose on the same date as the August 31, 1996 
increased rating claim.

In sum, the Board finds that an earlier effective date of 
August 31, 1996, for a 100 percent rating for PTSD, is 
warranted.  


ORDER

An earlier effective date of August 31, 1996, for an 
increased 100 percent rating for PTSD, is granted.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

